Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-79
              Lower Tribunal Nos. 18-6028 CC & 19-352 AP
                          ________________


      Projekt Property Restoration, Inc., a/a/o Daniel Luna,
                                  Appellant,

                                     vs.

            GeoVera Specialty Insurance Company,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Font & Nelson, PLLC and Jose P. Font (Ft. Lauderdale), for appellant.

     Paul R. Pearcy, P.A. and Maureen G. Pearcy; Hinshaw & Culbertson
LLP, and Joseph V. Manzo, for appellee.


Before LOGUE, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Taurus Holdings, Inc. v. U. S. Fid. & Guar. Co., 913 So.
2d 528, 532 (Fla. 2005) (“[I]nsurance contracts are interpreted according to

the plain language of the policy except ‘when a genuine inconsistency,

uncertainty, or ambiguity in meaning remains after resort to the ordinary rules

of construction.’” (quoting State Farm Mut. Auto. Ins. Co. v. Pridgen, 498 So.

2d 1245, 1248 (Fla. 1986))); Hagen v. Aetna Cas. & Sur. Co., 675 So. 2d

963, 965 (Fla. 5th DCA 1996) (“[I]f a policy . . . is clear and unambiguous, it

should be enforced according to its terms.”); Garcia v. Fed. Ins. Co., 969 So.

2d 288, 291 (Fla. 2007) (“A [policy] is not ambiguous simply because it is

complex or requires analysis.”); Allstate Fire & Cas. Ins. Co. v. Hradecky,

208 So. 3d 184, 187 (Fla. 3d DCA 2016) (“[T]o the extent an endorsement

is inconsistent with the body of the policy, the endorsement controls.”).




                                      2